Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia an electrical connector assembly comprising: a housing member, the housing member having a plurality of outer surfaces; a plurality of wafers supported by the housing member, each wafer including a plurality of electrically conductive terminals and an insulative support member supporting the electrical terminals, each terminal having a contact configured to electrically connect the terminal to another electrical component; and a satellite connector disposed along one of the outer surfaces of the housing member, the satellite connector including an insulative satellite housing and a plurality of connections supported by the satellite housing, each connection having a termination section, the termination section being operatively connected to a cable. The closest prior art is to Bowling et al. which disclose a similar electrical connector assembly comprising: a housing member, the housing member having a plurality of outer surfaces; a plurality of wafers supported by the housing member. However, to Bowling et al. lacks to disclose at least the limitation of a satellite connector disposed along one of the outer surfaces of the housing member, the satellite connector including an insulative satellite housing and a plurality of connections supported by the satellite housing, each connection having a termination section, the termination section being operatively connected to a cable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831